92 F.3d 1175
Ruth Watson, as Executive Director, Parent InformationCenter of New Jersey, Inc., Marilyn Arons, asFounder, Parent Information Center ofNew Jersey, Inc.v.Christine Todd Whitman, Governor, State of New Jersey, SarahMitchell, in her Former Position as Director of Advocacy forDevelopmentaly Disabled and as Current Director ofProtection and Advocacy, Inc.
NO. 95-5770
United States Court of Appeals,Third Circuit.
July 25, 1996

Appeal From:  D.N.J., No. 94-cv-03891,
Bassler, J.


1
AFFIRMED.